Citation Nr: 1746575	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine (cervical spine disability) prior to February 12, 2013, and in excess of 20 percent thereafter.

2.  Entitlement to service connection for traumatic brain injury (TBI) with neurocognitive residuals, such as deficits in executive function and memory. 

3.  Entitlement to service connection for headaches, to include as secondary to TBI with neurocognitive residuals, such as deficits in executive function and memory.

4.  Entitlement to service connection for a low back disability, claimed as secondary to TBI.

5.  Entitlement to service connection for a bilateral shoulder disability, claimed as secondary to TBI.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In the July 2010 rating decision, the RO denied service connection for headaches, low back, and bilateral shoulder disabilities and granted service connection for a cervical spine disability, effective March 4, 2009.  In the September 2010 rating decision, the RO denied service connection for TBI.  

In the Veteran's November 2013 substantive appeal, he requested a Board hearing.  In a November 2016 statement, the Veteran withdrew his hearing request.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In a June 2014 rating decision, the RO increased the assigned rating for the cervical spine disability to a 20 percent, effective February 12, 2013.  The Veteran has not expressed satisfaction with the increased disability rating; thus, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).
During the pendency of the appeal for a higher initial rating for the cervical spine disability, the Veteran has claimed that he is no longer employed due to his service-connected disabilities, to include his cervical spine disability.  See Veteran's application for increased compensation based on unemployability (VA form 21-8940) dated November 2013 and Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  

The issues of entitlement to service connection for headaches, to include as secondary to TBI with neurocognitive residuals, such as deficits in executive function and memory; low back disability, claimed as secondary to TBI, bilateral shoulder disability claimed as secondary to TBI, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the pendency of the claim, symptoms of the Veteran's cervical spine disability more nearly approximated forward flexion of the cervical spine to 15 degrees or less, but did not more nearly approximate unfavorable ankylosis of the entire cervical spine.

2.  The evidence is at least evenly balanced as to whether the Veteran's TBI with neurocognitive residuals, such as deficits in executive function and memory, is related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but not higher, for a cervical spine disability are met.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.71a, Diagnostic Codes 5242-5237. 
2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for TBI with neurocognitive residuals, such as deficits in executive function and memory, are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

As to the issue of entitlement to TBI with neurocognitive residuals, such as deficits in executive function and memory, the Board is granting the benefit sought in full and there is no further need to discuss VA's efforts to comply with the duties to notify and assist as to that issue.

The Veteran's claim for an initial increased rating is a "downstream" issue in that it arose from an initial grant of service connection.  The RO issued a letter in December 2009 that advised the Veteran of the evidence necessary to substantiate his claim for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.

Importantly, where, as here, service connection has been granted and the initial ratings and effective dates have been assigned, the claim for service connection have been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the duty to notify has been met in this case.

The Board finds that VA fulfilled its duty to assist the Veteran in obtaining records and any other identified and available evidence needed to substantiate his increase rating claim.  Additionally, the Veteran was afforded VA examinations in June 2010 and April 2014 as to the severity of his cervical spine disability.  The Board notes that in the Veteran's August 2010 notice of disagreement, he asserted that his June 2010 VA examination report provided inaccurate findings as to his pain on motion of his cervical spine.  Specifically, the Veteran indicated that the June 2010 VA examiner stated that he did not exhibit pain on movement, when, however, he did exhibit pain upon movement.  To this end, as will be explained below, the Board is granting the Veteran's cervical spine disability the highest evaluation possible based on limitation of motion, absent ankylosis.  Thus, any inadequacies that the June 2010 examiner provided regarding ranges of motion are harmless. Nevertheless, the Board finds that the VA examination reports (with exception to the portion of the June 2010 examination report that did not provide pain upon movement) are adequate because they are based on consideration of the Veteran's prior medical history and described the cervical spine disability, in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claims being decided herein.



II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Here, the Veteran has been awarded a 10 percent rating for his cervical spine disability prior to February 12, 2013, and 20 percent thereafter.  

The criteria for rating disabilities of the spine are listed under Diagnostic Codes (DCs) 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under DC 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2015).
Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2015).

When rating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

The Veteran contends that a higher initial rating is warranted for his cervical spine disability.  

In a December 2009 VA treatment record, the Veteran reported neck pain with aching, sharp shooting pain.

In June 2010, the Veteran was afforded a joints examination.  He reported neck pain; cracking; stiffness; and flare-ups occurring three to four times a month.  He stated that during neck flare-ups, he will stay home from work.  He denied that he was prescribed bedrest for his cervical spine disability.  He stated that he is a truck driver.  

Upon physical examination in June 2010, the ranges of motion of the cervical spine were recorded as forward flexion to 40 degrees; extension was to 45 degrees; bilateral lateral flexion was to 45 degrees; and bilateral rotation was to 80 degrees.  Upon repetitive-use testing, there was loss of motion and pain; however, there was no additional excessive fatigability, weakened movements, flare-ups, or incoordination.  The examiner noted that he was unable to determine additional limitations of joint function caused by pain with repeated use or during flare-ups, weakened movements, excessive, fatigability, lack of endurance, or incoordination, without resorting to mere speculation.  The examiner documented mild loss of lordic curvature.  There was no regional, focal muscle atrophy, or wasting.  The examiner diagnosed DDD and DJD of the cervical spine without radiculopathy. 

In April 2014, the Veteran was afforded a VA neck examination.  He reported neck flare-ups exacerbated by cold weather and overuse.  He denied assistive devices.  Upon physical examination, the ranges of motion of the cervical spine were recorded as forward flexion to 30 degrees with pain; extension was to 40 degrees with pain; right lateral flexion was to 40 degrees with pain; left lateral flexion was to 40 degrees with pain; right lateral rotation was to 40 degrees or greater with pain; and left lateral rotation was to 80 degrees or greater with pain at 75 degrees.  There was no change in ranges of motion upon repetitive-use testing with 3 repetitions.  The examiner found that there was no additional limitation in ranges of motion.  There was functional loss and/or functional impairment of in terms of less movement than normal and pain on movement.  The examiner indicated that he unable to determine functional loss or limitations due to flare ups without resorting to speculation.  The examiner explained that to objectivity repetitive joint use over time is only possible with constant observation such as in an inpatient work evaluation program.

Moreover, the April 2014 examiner indicated that the Veteran had localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  There was no evidence of muscle atrophy, muscle spasms or guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength and deep tendon reflexes were normal, except left elbow flexion was 4/5, active movent against some resistance.  There was no ankylosis or intervertebral disc syndrome of the cervical spine.  Sensory examination was normal.  There was no radiculopathy related to his cervical spine.  The examiner diagnosed degenerative arthritis of the cervical spine.  The examiner opined that the Veteran's cervical spine does not impact his ability to work. 

The Board finds that an initial rating of 30 percent, but no higher, is warranted throughout the appeal period. 

Throughout the appeal period, that is, since his March 2009 claim, VA examinations have shown that forward flexion of the Veteran's cervical spine has been limited, at worst, to 30 degrees with pain and that his combined range of motion for the cervical spine was limited, at worst, to 270 degrees.  However, as noted, when assessing the severity of a musculoskeletal disability that, as here, is rated on the basis of limitation of motion, VA must also consider the extent of additional functional impairment above and beyond the limitation of motion objectively demonstrated.

To this end, the Veteran's cervical spine disability had manifested by pain, stiffness, flare-ups, painful movement, localized tenderness, and cracking.  Additionally, there was functional loss and/or functional impairment of in terms of less movement than normal and pain on movement.  See VA examination report dated April 2014.  

As to the flare-ups of the cervical spine, the June 2010 and April 2014 VA examiners were unable to provide the degree of additional range of motion loss during flare ups.  To the extent that the examinations were inadequate with regard to estimating the additional range of motion loss during flare-ups, the Board has remedied this inadequacy by itself estimating the degree of additional limitation of motion caused by flare-ups in a manner favorable to the Veteran.  Cf. Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate with regard to flare-ups where the examination was the basis for a denial of a higher disability rating).  In this regard, based on the lay and medical evidence of record, to include reported symptomatology during flare-ups and all reported functional loss, the Board finds that the Veteran's cervical spine disability has manifested symptomatology that more nearly approximates limitation to 15 degrees of forward flexion.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 30 percent for cervical strain throughout the appeal period is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Board finds that the next higher rating, a 40 percent rating, is not warranted at any time during the pendency of the appeal.  In this regard, the evidence does not suggest and the Veteran does not contend that he has ever experienced unfavorable ankylosis of the entire cervical spine.  Here, the fact that the Veteran is able to achieve any range of motion affirmatively establishes that the Veteran does not have unfavorable ankylosis of the entire cervical spine.  Furthermore, there is no evidence of intervertebral disc syndrome with incapacitating episodes requiring prescribed bedrest.  Notably, during the June 2010 VA examination, the Veteran denied that he was prescribed any bedrest for his cervical spine disability.  Absent evidence of unfavorable ankylosis of the entire cervical spine and intervertebral disc syndrome with incapacitating episodes requiring bedrest, the evidence does not more nearly approximate a 40 percent rating at any time during the pendency of the appeal.

The Board notes that the VA examinations do not address active and passive range of motion or pain on weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the Board finds this omission to be harmless error in this Veteran's claim because to warrant a 40 percent rating for a cervical spine disability, the Veteran must experience unfavorable ankylosis of the entire cervical spine.  As illustrated above, the evidence does not suggest and the Veteran does not contend that he has ever experienced unfavorable ankylosis of the entire cervical spine.  In addition, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to range of motion discussed in Correia, 38 C.F.R. §§ 4.40  and 4.45, are not for application.  See id.  at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).
The Board finds that throughout the appeal period an initial a rating of 30 percent, but not higher, is warranted. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5242-5237.

The Board has considered the Veteran's increased rating claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his increased rating claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
Here, the Veteran claims that during service, he was struck on the head with large beam resulting in a TBI and hospitalization.  See VA examination report dated June 2010.  He stated that he has suffered from TBI residuals in and since service, such as cognitive disabilities, to include memory impairment and decreased attention.  See, e.g., VA examination report dated June 2010 and Veteran's statement dated December 2010.

The Veteran's service treatment records (STRs) show that a piece of lumber fell approximately 10 feet and landed on the Veteran's head.  See accident/ injury notification dated September 1969.  A September 1969 STR notes a preliminary diagnosis of a 6 inch laceration to scalp and possible concussion; the Veteran was admitted to an emergency room (ER).  A September 1969 ER report notes that the Veteran was struck in the head, he had lacerations to the scalp, and that a skull series was within normal limits.  He was advised bed rest for 24 hours.  His January 1970 separation examination report shows a normal neurologic clinical evaluation. 

In July 2010, the Veteran was afforded a neurological examination.  The VA examiner reviewed the claims, interviewed the Veteran and diagnosed a grade 3 concussion (mild TBI) with minimal neurocognitive residuals, such deficits in executive function and memory.  The examiner thoroughly documented the Veteran's in-service injury where he hit his head on a beam, his symptoms thereafter, and his current symptoms.  The VA examiner found that the Veteran did in fact sustain a TBI during service.  The examiner and opined that the Veteran's grade 3 concussion (mild TBI) with minimal neurocognitive residuals is more likely than not due to his military service.  

In support of his claim, in November 2013, the Veteran submitted a TBI-related medical article.  The TBI article cited a study reflecting that a certain percentage of patients who visit an emergency room or were hospitalized for a traumatic or nontraumatic brain injury had a TBI.

For the reasons below, the Board finds that service connection for TBI with neurocognitive residuals, such as deficits in executive function and memory, is warranted. 
First, the medical evidence of record demonstrates a current disability, TBI with neurocognitive residuals, such as deficits in executive function and memory.  See VA examination report dated June 2010. 

Second, the in-service injury element has been met.  In this case, the Veteran's STRs clearly reveal that he sustained a head injury during service.  Furthermore, the June 2010 VA examiner found that the Veteran did in fact sustain a TBI during service.

Third, the Veteran's reported TBI residuals symptoms since service coupled with the evidence of record sufficiently supports a nexus between the current TBI with neurocognitive residuals, such as deficits in executive function and memory, and his military service.

To this end, the Board finds that the June 2010 opinion that found that the Veteran's TBI with neurocognitive residuals, such as deficits in executive function and memory, is related to his military service is afforded probative value.  Although the examiner did not provide a thorough rationale following his opinion, the examination report reflects that the examiner thoroughly documented the Veteran's in-service injury where he hit his head on a beam, his symptoms thereafter, and his current symptoms.  Additionally, the VA examiner found that the Veteran did in fact sustain a TBI during service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Importantly, there is no opinion to the contrary. 

Furthermore, the Veteran is competent to report head injury in service and a continuity of symptomatology (i.e., cognitive defects, such as memory impairment and decreased attention) in the years since service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Also, there is no evidence to explicitly contradict his reports.  Thus, the Board finds that his continuity of symptomatology in the years since service are credible and such symptomatology are conceded.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.303 (a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

The evidence is thus at least evenly balanced as to whether the Veteran's current TBI with neurocognitive residuals, such as deficits in executive function and memory, is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for TBI with neurocognitive residuals, such as deficits in executive function and memory, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A 30 percent rating, but no higher, for DDD and DJD of the cervical spine is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to service connection for TBI with neurocognitive residuals, such as deficits in executive function and memory, is granted. 


REMAND

The Veteran claims that his headaches, bilateral shoulder, and low back disabilities are due to his military service.  Specifically, he asserts that during service a large piece of timber hit him on the head resulting in a TBI and hospitalization.  See, e.g., VA examination report dated June 2010.  The Veteran indicates that the timber that landed on his head caused his back and bilateral shoulder disabilities, and that his headaches are a residual of his TBI.   

As stated above, the Veteran's STRs show he sustained a head injury during service, as piece of lumber fell approximately 10 feet and landed on his head, resulting in an ER visit and lacerations to his skull.

In June 2010, the Veteran was afforded a joints examination.  The examiner diagnosed bilateral degenerative joint disease, chronic bursitis, and ACJ of the shoulders and chronic thoracolumbar focal myofascial and mechanical strain.  The examiner opined that his disabilities are less likely than not related to his military service.  The examiner reasoned that the Veteran's STR failed to provide an orthopedic baseline with "relevant information to adequately support present bilateral shoulder or lower back problems without resorting to mere speculation or conjecture."  The examiner further stated that the Veteran's disabilities origin or specific causes are common musculoskeletal disabilities that continue to elude a precise etiology based on medical and scientific research.  The examiner further stated that however, "focal impact trauma has been shown to be related to more-than-usual progressive osteoarthritis and DJD such as with a superior impact to head and cervical spine with DDD/DJD."

The Board finds that a remand is necessary to obtain an opinion to address the etiology of the Veteran's low back and bilateral shoulder disabilities.  To this end, the June 2010 VA opinion found that the Veteran's low back and bilateral shoulders disabilities were not related to service; however, the VA examiner's rationale was unclear and contradictory.  While the VA examiner found that the Veteran's disabilities were not related to service, the examiner also indicated that a high risk factor for arthritis disabilities is trauma.  Notably, as such in this case, the Veteran's relates his low back and bilateral shoulder disabilities, which are diagnosed as arthritis disabilities, to trauma that he incurred during service.  Thus, the examiner's opinion is inconsistent.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide an examination, it must provide an adequate one). Furthermore, the examiner indicated that the Veteran's STRs failed to provide an orthopedic baseline.  However, without further explanation, the lack of an orthopedic baseline referenced by the examiner is not dispositive as to the Veteran's service connection claims on a direct basis.  Therefore, an opinion should be obtained to determine the etiology of the Veteran's bilateral shoulder and low back disabilities.  

As to the Veteran's claim for service connection for headaches, in June 2010 the Veteran was afforded a neurological examination and a TBI examination.  Although the examination report noted that the Veteran experiences headaches occurring once to twice a week, the etiology of his headaches was not addressed.  Therefore, the Board finds that upon remand, the Veteran should be afforded an examination to assess the nature and etiology of headaches. 

With regard to the TDIU claim, in November 2013, the Veteran submitted a formal TDIU application and claimed that he is unable to maintain gainful employment since 2010 due to his service-connected disabilities.  The Veteran is service connected for tinnitus (rated 10 percent disabling); cervical spine disability (rated now 30 percent disabling); posttraumatic stress disorder (PTSD) (rated 100 percent disabling); and now TBI with neurocognitive residuals, such as deficits in executive function and memory. 

In a December 2013 rating decision, the RO denied entitlement to a TDIU on the basis that since December 15, 2010, the issue was moot because the Veteran is in receipt of a 100 percent disability rating for PTSD.  

The Board notes that the Veteran's combined disability rating is now 100 percent.  A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a). A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  Nonetheless, VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

To this end, a 100 percent rating is in effect for the Veteran's PTSD.  As a result, an award of TDIU predicated on the PTSD symptomatology is not permitted.  However, if the evidence demonstrates that another service-connected disability (or combination of service-connected disabilities) would preclude substantially gainful employment standing alone (i.e., without consideration of any PTSD symptoms) then an award of TDIU could be appropriate.  Id. 

Excluding the Veteran's 100 percent disability rating for PTSD, service connection is in effect for tinnitus (rated 10 percent disabling); and cervical spine disability (rated now 30 percent disabling).  Furthermore, as indicated above, the Board granted service connection for TBI in the decision above, which impacts the Veteran's combined schedular rating.   

Therefore, the issue of entitlement TDIU, excluding PTSD symptomatology, should be adjudicated by the AOJ if it is determined not to be moot in light of Bradley and the award of service connection for TBI with neurocognitive residuals, such as deficits in executive function and memory.

Accordingly, the claims remaining on appeal REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since June 2015.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination as to the etiology of his headaches.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that a headache disability had its onset in service, or is otherwise related to service.

b.  Whether a headache disability was caused OR has been aggravated by his service-connected TBI with neurocognitive residuals, such as deficits in executive function and memory. 

3.  Obtain a medical opinion from an appropriate VA physician as to the nature and etiology of the Veteran's low back and bilateral shoulder disabilities.  The claims file must be sent to the physician for review. 

The physician should first identify all low back and bilateral shoulder disabilities since the date of the Veteran's claim in March 2009.

Then as to any such disabilities, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disabilities  had its/ their onset in service, or is/are otherwise related to service.

In addressing the question above, the physician should comment on the Veteran's assertions that his low back and bilateral shoulder disabilities are due to his in-service injury, in which a beam fell on his head causing his disabilities. 

4.  Thereafter, adjudicate the claims on appeal, including the issue of entitlement TDIU if determined not to be moot, excluding PTSD symptomatology.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


